NO. 07-09-00159-CR
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL B
 
 MARCH 1, 2010

 

 
KELVIN D. GREEN, APPELLANT
 
v.
 
THE STATE OF TEXAS, APPELLEE 

 

 
 FROM THE 364TH DISTRICT COURT OF LUBBOCK
COUNTY;
 
NO. 2008-420,856; HONORABLE BRADLEY S. UNDERWOOD, JUDGE

 

 
Before QUINN,
C.J., and CAMPBELL and HANCOCK, JJ.
 
 
MEMORANDUM OPINION
 
Pending
before the Court is appellant’s motion to dismiss his appeal.  Appellant and his attorney both have signed
the motion.  Tex. R.
App. P. 42.2(a).  No decision of
this Court having been delivered to date, we grant the motion.  Accordingly, the appeal is dismissed.  No motion for rehearing will be entertained
and our mandate will issue forthwith.
                                                                                                James
T. Campbell                                                                                                                                  Justice
Do not publish.